DETAILED ACTION                                                                                                                                       
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on May 10, 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-17, 20-25, and 35-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Statutory Category: YES - The claim recites a detection system and, therefore, is a device. 
Step 2A, Prong 1, Judicial Exception: YES - The claim recites the limitation of “define a first tissue state related to a first wavelength within a first wavelength range and a second tissue state related to a second wavelength in a second wavelength range, generate a derivative of the fluorescence spectrum, determine a first measure based on at least one of i) a first difference between a) the derivative at a wavelength which is smaller than the first wavelength and within the first wavelength range and b) the derivative at a wavelength which is larger than the first wavelength and within the first wavelength range, and ii) a second difference between a) the derivative at a wavelength which is smaller than the second wavelength and within the second wavelength range and b) the derivative at a wavelength which is larger than the second wavelength and within the second wavelength range, and determining determine whether the tissue is in the first tissue state or the second tissue state based on the determined first measure.” This limitation, as drafted, is a process that, under its broadest reasonable interpretation, recite an abstract idea, but for the recitation of generic fluorescent light source, detector and computer components. That is, other than reciting “light source,” “one fiber,” “light detector,” and “one processor,” it falls within the enumerated “[c]ertain methods of organizing human activity” as grouping of abstract ideas set forth in the 2019 Revised 101 Guidance. For example, but for the “light source,” “one fiber,” “light detector,” and “one processor,” language, the claim encompasses collecting information and analyzing it with basic mathematical equations such as derivative and subtraction. The mere nominal recitation of a generic light source, detector and processor do not take the claim limitation out of the abstract idea. 
The same is true for claims 17, 20-25, and 35-36.  A reviewing court has held claims similar in nature to be patent-ineligible under § 101. PerkinElmer Inc. v. Intema  Ltd., 496 F. App’x 65, 70 (Fed. Cir. 2012) (non-precedential) (considering claims directed to “[a] method of determining whether a pregnant woman is at an increased risk of having a fetus with Down’s syndrome” including steps of assaying a sample for and measuring a screening marker and determining the risk based on a comparison to known statistical measures). The Court noted: “That an increased risk of fetal Down’s syndrome produces certain analytical results is a natural process, an eternal truth that ‘exists in principle apart from any human action.’” Id. At 70 (quoting Mayo, 566 U.S. at 77).  The Court also noted:  “The claims . . . recite the mental process of comparing data to determine a risk level: data are gathered in the first trimester of pregnancy; data are gathered in the second trimester of pregnancy; those data are compared to known statistical information.  No action beyond the comparison is required.”  Id.
Similarly, here the “state of tissue” exists apart from any human action regardless of the fact that it produces certain fluoresce spectral analytical results.  It is, thus, a natural process.  In addition, the algorithm used to analyze the data (claims 16-17, 20-25, 35-36) without more, is a mental process within the abstract-idea category.  Elec. Power Grp., LLC, 830 F.3d at 1354.  The dependent claims, which do little more that direct additional data gathering, specify certain decision points, or further define the data processing steps to be used, do not change the character of the claims as being within the abstract-idea category.  Thus, the claims recite abstract ideas and natural laws.

Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites additional elements: “light source,” “one fiber,” “light detector,” and “one processor”.  The light emission and detection step is recited at a high level of generality (i.e., as a general means of emitting light), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The processor that performs the comparison step is also recited at a high level of generality, and merely automates the comparison step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor). 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the processor). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Step 2B, Inventive Concept: No - As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the define a tissue state related to a wavelength within a wavelength range, and taking a derivative and difference steps were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that “light source,” “one fiber,” “light detector,” and “one processor” are anything other than a generic, off-the-shelf component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
In PerkinElmer, the Court noted that “[p]urely ‘conventional or obvious’  ‘presolution activity’ is normally not sufficient to transform an ineligible law of nature into a patent-eligible application of such a law.” PerkinElmer, 496 F. App’x at 71 (quoting Mayo, 566 U.S. at 79).  In a more recent case, a reviewing Court noted that even “a claim for a new abstract idea is still an abstract idea.  The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.”  Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016).  As the Court explained in PerkinElmer, “physical data-gathering steps, which may cover patent-eligible subject matter [but which merely derive data for use in the algorithm], are insufficient to make claims reciting abstract ideas patent­ eligible applications of the ineligible concepts.”  PerkinElmer, 496 F. App'x at 72.  Steps that simply recite the use of conventional techniques or activities also cannot save claims directed to patent ineligible abstract ideas. Genetic Techs. Ltd. v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016).
In Genetic Technologies, a reviewing Court found claims to a “method for detection of at least one coding region allele of a multi-allelic genetic locus” patent ineligible where “Applicant has not invented a new way to analyze genetic loci.  Rather Applicant has found that when prior art techniques are applied to the non-coding sequences, the result can be more informative than analysis of the coding regions.”  Id. at 1377-78.  There the Court explained that “the novelty of looking to non-coding DNA to detect a coding region allele of interest resides in the novelty of the newly discovered natural law of linkage disequilibrium between coding and non-coding regions and adds little more than a restatement of the natural law itself.”  Id. at 1379-80.
Similarly here, using fluoresce detection system (light source, one fiber, and light detector) to determine the tissue state was conventional, as Vo-Dinh ‘773, Sendai ‘104, and Fluo ‘Spec (see here below and Examiner’s Answered filed on June 17, 2021, and Final Office Action Mailed on Dec. 19, 2020) make clear. The algorithm recited for use in claims 16, 17, 20-25, 35, 36 are mental process steps. Applicant have found that using prior art techniques, a mathematical relationship exists by which one can determine tissue state; Applicant have not invented any new physical techniques.  Similar to Genetic Technologies, the novelty of looking at a specific fluoresce spectra decision point that will reflect different tissue state and of looking at a different decision point (wavelength range) that will reflect different tissue state, resides in the newly discovered natural law of the relationship between those measures and the determination of the tissue state. The method/apparatus steps thus add little more than a restatement of the natural law itself.
Accordingly, a conclusion that the collecting and comparing step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  For these reasons, there is no inventive concept in the claim, and thus it is ineligible.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 16, 17, 20-25, 35, 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vo-Dinh et al. (US 5,579,773, hereinafter Vo-Dinh ‘773 in view of Schwartz, Samuel (US 4,539,180, hereinafter Schwartz ‘180).
In re claim 16, Vo-Dinh ‘773 teaches a detection system for detecting a state of tissue, comprising: 
an excitation light source configured to generate excitation light for exciting the tissue (fig. 1, element 12, col. 3, lines 15-47); 
at least one fiber configured to guide the excitation light from the excitation light source to the tissue (fig. 1, element 18, col. 3, lines 15-47); 
an emission light detector configured to generate a fluorescence spectrum from emission light emitted by the tissue in response to excitation by the excitation light (fig. 1, element 26, col. 3, lines 15-47); and 
at least one processor configured to: define a first tissue state related to a first wavelength within a first wavelength range and a second tissue state related to a second wavelength in a second wavelength range, 
    PNG
    media_image1.png
    655
    435
    media_image1.png
    Greyscale


(Fig. 2 above, col. 4, lines 16-37, note that in fig. 2, the first tissue state of Normal tissue with peak at a first wavelength of around 500nm within the first wavelength range of 400-600nm; the second tissue state of malignant tumor has a peak at a second wavelength of around 650nm within a second wavelength range of 600-700nm or so). 
generate a derivative of the fluorescence spectrum (col. 7, lines 19-24), 
Vo-Dinh ‘773 fails to teach determine a first measure based on at least one of 
i) a first difference between a) the derivative at a wavelength which is smaller than the first wavelength and within the first wavelength range and b) the derivative at a wavelength which is larger than the first wavelength and within the first wavelength range, and 
ii) a second difference between a) the derivative at a wavelength which is smaller than the second wavelength and within the second wavelength range and b) the derivative at a wavelength which is larger than the second wavelength and within the second wavelength range, and determine whether the tissue is in the first tissue state or the second tissue state based on the determined first measure.
Schwartz ‘180 teaches: 
determine a first measure based on at least one of 
i) a first difference between a) the derivative at a wavelength which is smaller than the first wavelength and within the first wavelength range and b) the derivative at a wavelength which is larger than the first wavelength and within the first wavelength range (col. 14, lines 19-29, “the difference in the level between the positive reading at 587 nm and the negative reading at 604 nm”), and 
ii) a second difference between a) the derivative at a wavelength which is smaller than the second wavelength and within the second wavelength range and b) the derivative at a wavelength which is larger than the second wavelength and within the second wavelength range, and determine whether the tissue is in the first tissue state or the second tissue state based on the determined first measure (it would have been obvious to do additional measurements in other range that is similar to col. 14, lines 19-29, “the difference in the level between the positive reading at 587 nm and the negative reading at 604 nm”).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Vo-Dinh ‘773 to include the features of Schwartz ‘180 in order to eliminate the nonspecific blank fluorescence. 
In re claim 17, Vo-Dinh ‘773 teaches wherein the first tissue state and the second tissue state are related to a wavelength in a wavelength range 600 -700 nm. 
In re claim 20, it would be obvious to one of ordinary skill in the art to search for abnormalities in different range of wavelengths in order to optimize and monitor the changes of fluorescence characters in tissues of different state as a part of conventional diagnostic steps such that wherein the first wavelength is 630-640 nm and the second wavelength range is 620-630 nm. 
In re claim 21, Vo-Dinh ‘773 teaches wherein at least one of the first tissue state and the second tissue state is related to a further wavelength, wherein the at elast one processor is further configured to determine whether the tissue is in the first tissue state or the second tissue state based on the first measure and a further measure that depends on the fluorescence spectrum of the tissue at a further wavelength within a further wavelength range (fig. 16, 17, where different peaks between normal tissue and Disease tissue can be found in 450-500, 600-650, 650-700). It is obvious that more data point helps increase the accuracy of the determination. 
In re claim 22, Schwartz ‘180 teaches: 
determine a first measure based on at least one of 
i) a first difference between a) the derivative at a wavelength which is smaller than the first wavelength and within the first wavelength range and b) the derivative at a wavelength which is larger than the first wavelength and within the first wavelength range (col. 14, lines 19-29, “the difference in the level between the positive reading at 587 nm and the negative reading at 604 nm”), and 
ii) a second difference between a) the derivative at a wavelength which is smaller than the second wavelength and within the second wavelength range and b) the derivative at a wavelength which is larger than the second wavelength and within the second wavelength range, and determine whether the tissue is in the first tissue state or the second tissue state based on the determined first measure (it would have been obvious to do additional measurements in other range that is similar to col. 14, lines 19-29, “the difference in the level between the positive reading at 587 nm and the negative reading at 604 nm”).
It would have been obvious to use the same method on a further wavelength range. It would be obvious to one of ordinary skill in the art to search for abnormalities in different ranges of wavelengths in order to optimize and monitor the changes of fluorescence characters in tissues of different state as a part of conventional diagnostic steps such that when different peaks between normal tissue and Disease tissue can be found in 450-500, 600-650, 650-700 different ranges and to more accurately monitor the different state of tissues. 
In re claim 23, it is a merely again an optimization method in order to further detect features that might help to distinguish different state of tissues. 
In re claim 24, Vo-Dinh ‘773 teaches wherein the at least one processor is further configured to provide a tissue type of the tissue, and provide at least one of several predefined first measure depending on the provided tissue type (col. 4, lines 38-45; col. 7, lines 26-53). 
In re claim 25, Vo-Dinh ‘773 teaches wherein the excitation light source is configured to illuminate the tissue with tissue type detection light; and the emission light detector is configured to detect the tissue type based on the tissue type detection light (col. 4, lines 38-45; col. 7, lines 26-53).
In re claim 35, Vo-Dinh ‘773 teaches wherein the tissue state is determined based on raw measurement data of the fluorescence spectrum of the tissue generated based on the emission light emitted by the tissue in response to excitation by the excitation light (fig. 2).
In re claim 36, Vo-Dinh ‘773 (fig. 2)/Schwartz ‘180(figs. 11-12, 30, 32) teaches wherein the tissue state is determined without calculating an intrinsic fluorescence spectrum.


Response to Arguments
Applicant’s arguments with respect to claim(s) 16-17, 20-25, and 35-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793